Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.327 Filed 10/06/20 Page 1 of 31




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

                                CASE NO. 2:19-CV-12368

LARRY FLORES, individually                    :
and on behalf of all others similarly         :
situated,                                     :
                                              :
       Plaintiff,                             :   CLASS ACTION
                                              :
v.                                            :
                                              :   Judge Linda V. Parker
VILLAGE FORD, INC.,                           :   Magistrate Judge R. Steven Whalen
                                              :
                                              :
       Defendant.
                                              :


____________________________________/

PLAINTIFF’S AND CLASS COUNSEL’S MOTION FOR FINAL APPROVAL OF
   CLASS SETTLEMENT AND APPLICATION FOR SERVICE AWARD,
      ATTORNEYS’ FEES AND EXPENSES, AND INCORPORATED
                    MEMORANDUM OF LAW

       On August 9, 2019, Plaintiff initiated this action against Village Ford, Inc., (“Village

Ford” or “Defendant”) for violations of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 (“TCPA”) claiming that Defendant sent pre-recorded calls to Plaintiff and

approximately 11,426 other individuals. Subsequently, the parties negotiated a settlement

on behalf of Plaintiff and the class of consumers who received pre-recorded messages from

Defendant. On July 8, 2020, the Court granted Preliminary Approval to the Settlement,

directed that notice be provided to the Settlement Class, and established a deadline for the

filing of a motion for Final Approval. [DE 34]. Pursuant to the Court’s Order, the Parties

proceeded to provide notice to the class. Plaintiff and Class Counsel now seek Final

                                              1
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.328 Filed 10/06/20 Page 2 of 31




Approval of the Settlement, along with approval of the Service Award for the Class

Representative and reimbursement of attorneys’ fees and costs for Class Counsel.

I.     INTRODUCTION

       On August 9, 2019, Plaintiff initiated this litigation against Village Ford in the

United States District Court for the Eastern District of Michigan, alleging violations of the

TCPA, and seeking, inter alia, monetary damages. [DE #1]. After filing its Statement of

Disclosure, [DE #4], Village Ford filed an Answer and Affirmative Defenses. [DE #5].

       On September 11, 2019, the Court ordered that the parties appear in person on

October 10, 2019 to conduct a scheduling conference [DE #6], where the parties met in

chambers with Judge Linda Parker discussed the merits of case and potential discovery

issues. During this conference supplemental briefing was ordered regarding the discovery

plan, which both parties filed on October 28, 2019 [DE #19 and #22].

       On October 7, 2019, after conducting a telephonic meet and confer the Parties

submitted a Joint Scheduling Report. [DE #9]. Discovery subsequently commenced,

wherein Class Counsel served written discovery and documents requests on Defendant as

well as subpoenas to third-parties.

       On December 6, 2019, the Parties filed a Joint Stipulation to Stay Case for Sixty

Days [DE #27] while the Parties explored early resolution of this matter.

       On January 16, 2020, the Parties mediated in Chicago, Illinois with the Honorable

Michael T. Mason (Ret.) serving as mediator. At meditation, the Parties reached an

agreement to settle the Action. Following further negotiations, the Parties executed a term

sheet memorializing their understanding on January 29, 2020. The next day, the Parties
                                             2
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.329 Filed 10/06/20 Page 3 of 31




filed a Notice of Settlement with the Court [DE #30]. Following further discussions, the

Parties resolved all remaining issues, culminating in the signing of the Settlement

Agreement. See Settlement Agreement and Release (“Agreement” or “Settlement”)

attached as Exhibit A. 1

         On July 8, 2020, the Court granted Preliminary Approval to the Settlement, directed

that notice be provided to the Settlement Class, and established a deadline for the filing of

a motion for Final Approval. [DE #50]. Pursuant to the Court’s Order, the Parties

proceeded to provide notice to the class.

         Plaintiff and Class Counsel now seek Final Approval of the Settlement, along with

approval of a Service Award for the Class Representative and reimbursement of attorneys’

fees for Class Counsel.

II.      MOTION FOR FINAL APPROVAL
         A.      Summary of the Settlement Terms

         The Settlement terms are detailed in the Agreement attached as Exhibit A. The

following is a summary of its material terms.

                 1.     The Settlement Class

         The Settlement Class is an opt-out class under Rule 23(b)(3) of the Federal Rules of

Civil Procedure. The Settlement Class is defined as:

                 All individuals (within the United States) (i) who were sent
                 a prerecorded message(s) (ii) by Affinitiv, Inc. or any of its
                 predecessors including but not limited to Call Command
                 and One Command on behalf of Village Ford, Inc., (iii) for
                 the purpose of promoting Village Ford, Inc.’s property,
                 goods, and/or services, (iv) from August 9, 2015 through
1
    All capitalized terms used herein have the same meanings as those defined in the Agreement.
                                                  3
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.330 Filed 10/06/20 Page 4 of 31




             the date of final approval.

Agreement ¶ 35. The following are excluded from the Settlement Class: (1) the trial judge

presiding over this case; (2) Village Ford, as well as any parent, subsidiary, affiliate or

control person of Village Ford, and the officers, directors, agents, servants or employees

of Village Ford; (3) any of the Released Parties; (4) the immediate family of any such

person(s); (5) any Settlement Class member who has timely opted-out of this proceeding;

and (6) Plaintiff’s Counsel and their employees.

             2.     Monetary Relief

      Pursuant to the Settlement, Village Ford has agreed to establish a cash settlement

fund for the benefit of Settlement Class Members in an amount of $1,050,000.00

(“Settlement Fund”).

             3.     Class Release

      In exchange for the benefits conferred by the Settlement, all Settlement Class

Members will be deemed to have released Defendant from claims related to the subject

matter of the Action. The detailed release language is found in pg. 24, Section XII of the

Agreement.

             4.     Settlement Notice

      Pursuant to the Court’s Order, the Parties provided notice to the class. The Notice

Program was designed to provide the best notice practicable and was tailored to take

advantage of the information Defendant had available about Settlement Class members.

The Notice Program was reasonably calculated under the circumstances to apprise the

Settlement Class of the pendency of the Action, the terms of the Settlement, Class
                                            4
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.331 Filed 10/06/20 Page 5 of 31




Counsel’s Attorneys’ Fee application and request for the Service Award for Plaintiff, and

their rights to opt-out of the Settlement Class or object to the Settlement. See Declaration

of Scott Edelsberg attached as Exhibit B, at ¶ 2.           The Notices and Notice Program

constituted sufficient notice to all persons entitled to notice, and satisfied all applicable

requirements of law including, but not limited to, Federal Rule of Civil Procedure 23 and

the constitutional requirement of due process.

                 5.     Service Award

         Pursuant to the Settlement Agreement, Class Counsel are entitled to request a

Service Award of $5,000.00 for the Class Representative. Agreement ¶ 64. If the Court

approves it, the Service Award will be paid from the Settlement Fund. Id. The Service

Award will compensate the Class Representative for his time and effort in the Action, and

for the risks he undertook in prosecuting the Action against Defendant.

                 6.     Attorneys’ Fees and Costs

         Pursuant to the Settlement Agreement, Class Counsel are entitled to request

attorneys’ fees, litigation costs, and expenses up to 40% of the Settlement Fund. Agreement

¶ 62. 2 The Parties negotiated and reached agreement regarding fees and costs only after

agreeing on all other material terms of the Settlement. Edelsberg Decl. ¶ 3.

         C.      Argument

         Court approval is required for settlement of a class action. Fed. R. Civ. P. 23(e).

As a matter of public policy, courts favor settlements of class actions for their earlier



2
    As discussed below, Class Counsel is not seeking the full 40% allowed under the Agreement.
                                                5
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.332 Filed 10/06/20 Page 6 of 31




resolution of complex claims and issues, which promotes the efficient use of judicial and

private resources. See Int’l Union, United Auto., Aerospace, and Agric. Implement Workers

of Am. v. Gen. Motors Corp., 497 F.3d 615, 632 (6th Cir. 2007) (“UAW”); In re Cardizem

CD Antitrust Litig., 218 F.R.D. 508, 530 (E.D. Mich. 2003) (“there is a strong public

interest in encouraging settlement of complex litigation and class action suits because they

are ‘notoriously difficult and unpredictable’ and settlement conserves judicial resources.”).

The policy favoring settlement is especially relevant in class actions and other complex

matters, where the inherent costs, delays and risks of continued litigation might otherwise

overwhelm any potential benefit the class could hope to obtain. See UAW, 497 F.3d at 632

(“In view of the risks the [plaintiffs] faced from losing and winning the Yard-Man/Sprague

debate, it is . . . no wonder that both district courts thought that the settlement was a fair

way of handling the risks of litigation.”) (citing In re Warfarin Sodium Antitrust Litig., 391

F.3d 516, 535 (3d Cir. 2004). The Sixth Circuit is in accord with other Federal Circuits in

favoring settlement in class actions. See, e.g., Ass’n for Disabled Americans, Inc. v. Amoco

Oil Co., 211 F.R.D. 457, 466 (S.D. Fla. 2002) (“There is an overriding public interest in

favor of settlement, particularly in class actions that have the well-deserved reputation as

being most complex.”) (citing Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)); see

also 4 Newberg on Class Actions § 11.41 (4th ed. 2002) (citing cases).

       In evaluating a proposed class settlement, the Court “will not substitute its business

judgment for that of the parties; ‘the only question . . . is whether the settlement, taken as

a whole, is so unfair on its face as to preclude judicial approval.’” Rankin v. Rots, 2006

WL 1876538, at *3 (E.D. Mich. June 27, 2006) (citing Zerkle v. Cleveland-Cliffs Iron Co.,
                                              6
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.333 Filed 10/06/20 Page 7 of 31




52 F.R.D. 151, 159 (S.D.N.Y. 1971). Class settlements minimize the litigation expenses of

the parties and reduce the strain that litigation imposes upon already scarce judicial

resources. Therefore, federal courts naturally favor the settlement of class action litigation.

The Settlement here is more than sufficient under Rule 23(e) and Final Approval is clearly

warranted.

              1.       Notice was the Best Practicable and was Reasonably Calculated
                       to Inform the Settlement Class of its Rights.
       The Notice Program consisted of four different components: (1) Mailed Notice, (2)

A Toll-Free Telephone Number, (3) Long-Form Notice, and (4) a website. Agreement ¶

45; see also Declaration of Jessica Shain (“Shain Decl.”), attached as Exhibit C, at ¶¶ 1-

5.

       Each facet of the Notice Program was timely and properly accomplished. The

Notice Administrator received data from Defendant that identified 11,426 potential class

members. September 8, 2020 the Notice Administrator-- after formatting the list for

mailing purposes, removing duplicate records, and processing the names and addresses

through the National Change of Address Database (“NCOA”) to update any addresses on

file with the United States Postal Service (“USPS”)—mailed a copy of the Notice to all the

Class Members. Id. at ¶¶ 2-3.

       The    Notice     Administrator    also    established   the    Settlement    Website,

www.vftcpasettlement.com. Id. at ¶ 4. On the website, visitors can view answers to

frequently asked questions, download important case documents including the Settlement

Agreement, Preliminary Approval Order, Notice, and Claim Form, and/or file a claim. Id.


                                              7
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.334 Filed 10/06/20 Page 8 of 31




at ¶ 4. In addition, a toll-free number was established. Id. at ¶5. By calling, Settlement

Class members are able to obtain information about the Settlement and request a Notice

and Claim Form. Id. The telephone hotline became operational on September 7, 2020 and

is accessible 24 hours a day, 7 days a week.

       The Court-approved Notice and Notice Program satisfied due process requirements

because they described “the substantive claims . . . [and] contain[ed] information

reasonably necessary to make a decision to remain a class member and be bound by the

final judgment.” In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088, 1104-05 (5th

Cir. 1977). The Notice, among other things, defined the Settlement Class, described the

release provided to Defendant under the Settlement, as well as the amount and proposed

distribution of the Settlement proceeds, and informed Settlement Class members of their

right to opt-out or object, the procedures for doing so, and the time and place of the Final

Approval Hearing. It also notified Settlement Class members that a final judgment would

bind them unless they opted-out and told them where they could get more information –

for example, at the Settlement Website that has a copy of the Agreement, as well as other

important documents. Further, the Notice described Class Counsel’s intention to seek

attorneys’ fees and expenses, and the Service Award for the Class Representative. Hence,

Settlement Class members were provided with the best practicable notice that was

“reasonably calculated, under [the] circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their objections.” Phillips

Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985) (quoting Mullane v. Central Hanover

Bank & Trust Co., 339 U.S. 306,314-15).
                                               8
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.335 Filed 10/06/20 Page 9 of 31




       As of the time of this filing, the Settlement Administrator has received no objections

to the settlement or requests to opt out of the settlement. Edelsberg Decl. ¶ 12. The opt-

out and objection period ends on October 6, 2020. See Prelim. Approval Order, [DE 34],

at pg. 15.

              2.     The Settlement Should Be Approved as Fair, Adequate and
                     Reasonable.

       “Federal policy favors class action settlement.” In re Countrywide Fin. Corp.

Customer Data Sec. Breach Litig., No. 3:08-MD-01998, 2010 WL 3341200, at *2 (W.D.

Ky. Aug. 23, 2010) (citing UAW, 497 F.3d at 632). The Sixth Circuit recognizes “the

federal policy favoring settlement of class actions.” UAW, 497 F.3d at 632; see Griffin v.

Flagstar Bancorp, Inc., No. 2:10-CV-10610, 2013 WL 6511860, at *2 (E.D. Mich. Dec.

12, 2013) (“the law favors the settlement of class action lawsuits”). “[T]he law favors

settlement, particularly in class actions and other complex cases where substantial judicial

resources can be conserved by avoiding formal litigation.” 4 Alba Conte & Herbert

Newberg, Newberg On Class Actions § 11.41 (4th ed. 2002).

       Pursuant to Rule 23(e), a court should approve a class action settlement if it is fair,

reasonable and adequate. See UAW, 497 F.3d at 631; see also In re Delphi Corp. Sec.,

Derivative & ERISA Litig., 248 F.R.D. 483, 496 (E.D. Mich. 2008). “[W]hile courts have

discretion in determining whether to approve a proposed settlement, they should be hesitant

to engage in a trial on the merits or to substitute their judgment for that of the parties who

negotiated the proposed settlement.” In re Nationwide Fin. Servs. Litig., No. 2:08-CV-

00249, 2009 WL 8747486, at *2 (S.D. Ohio Aug. 19, 2009) (citing Leonhardt v.

                                              9
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.336 Filed 10/06/20 Page 10 of 31




ArvinMeritor, Inc., 581 F. Supp. 2d 818, 831 (E.D. Mich. 2008)). “Thus, in determining

the reasonableness and adequacy of a proposed settlement, the Court should ascertain

whether the settlement is within a “‘range of reasonableness,’ . . . and in the end, the Court’s

determinations are no more than ‘an amalgam of delicate balancing, gross approximations

and rough justice.’” Id. (quoting Leonhardt, 581 F. Supp. 2d at 831 and Officers for Justice

v. The Civil Serv. Comm’n of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982)).

        Courts in the Sixth Circuit find seven factors relevant in considering whether a class

action settlement is fair, adequate, and reasonable:

        (1) the risk of fraud or collusion; (2) the complexity, expense and likely
        duration of the litigation; (3) the amount of discovery engaged in by the
        parties; (4) the likelihood of success on the merits; (5) the opinions of class
        counsel and class representatives; (6) the reaction of absent class members;
        and (7) the public interest.

Moulton v. U.S. Steel Corp., 581 F.3d 344, 349 (6th Cir. 2009) (quoting UAW, 497 F.3d at

631).

        “The district court enjoys wide discretion in assessing the weight and applicability

of these factors.” Raden v. Martha Stewart Living Omnimedia, Inc., No. 4:16-cv-12808,

2019 U.S. Dist. LEXIS 129390, at *5 (E.D. Mich. Aug. 2, 2019) (Parker, J.) (quoting

Granada Investments, Inc. v. DWG Corp., 962 F.2d 1203, 1205-06 (6th Cir. 1992); also

citing Ford Motor Co., 2006 U.S. Dist. LEXIS 70471, 2006 WL 891151, at *14 (“The

court may choose to consider only those factors that are relevant to the settlement at hand

and may weigh particular factors according to the demands of the case.”)).

        The analysis of these factors set forth below shows this Settlement to be eminently

fair, adequate and reasonable.
                                              10
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.337 Filed 10/06/20 Page 11 of 31




                     a.     There Was No Fraud or Collusion.

       “Courts presume the absence of fraud or collusion in class action settlements unless

there is evidence to the contrary.” Leonhardt v. ArvinMeritor, Inc., 581 F. Supp. 2d 818,

838 (E.D. Mich. 2008); see also In re Telectronics Pacing Sys., 137 F. Supp. 2d 985, 1016

(S.D. Ohio 2001) (citing Herbert Newberg & Alba Conte, Newberg on Class Actions §

11.51 (3d ed. 1992) (“Courts respect the integrity of counsel and presume the absence of

fraud or collusion in negotiating the settlement, unless evidence to the contrary is

offered.”); see also Dick v. Sprint Commc'ns Co. L.P., 297 F.R.D. 283, 295 (W.D. Ky.

2014). The contested nature of the proceedings in this Action demonstrates the absence of

fraud or collusion behind the Settlement.

       Plaintiff and the Settlement Class were represented by experienced counsel

throughout the negotiations. Edelsberg Decl. ¶ 4. Class Counsel and Defendant engaged in

formal in-person mediation with mediator Honorable Michael T. Mason (Ret.). All

negotiations were arm’s-length and extensive. Edelsberg Decl. ¶ 4. Additionally,

throughout the litigation, no allegation of fraud or collusion has been made against the

parties.

                     b.     The Settlement Will Avert Years of Complex and
                            Expensive Litigation.

       The complexity, expense, and likely duration of the litigation is another factor

considered in determining the fairness of a settlement. See Telectronics, 137 F. Supp. 2d at

1013. “The Court must also consider the risks, expense, and delay the plaintiffs would

confront if they pursued their claims and trial and through appeal.” In re Cardizem, 218

                                            11
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.338 Filed 10/06/20 Page 12 of 31




F.R.D. at 523; Telectronics, 137 F. Supp. 2d at 1013; Dick v. Sprint Commc'ns Co. L.P.,

297 F.R.D. at 295. These factors are weighed against the recovery provided by the

settlement.

       The claims and defenses are complex; recovery by any means other than settlement

would require additional years of litigation. If this litigation were to continue, it would be

lengthy and expensive and involve extensive motion practice, including a motion for class

certification (and possibly a motion for decertification), motions for summary judgment

and various pretrial motions, as well as the retention of experts, preparation of expert

reports, and expert depositions.

       Rather than embarking on years of protracted and uncertain litigation, Plaintiff and

his counsel negotiated a Settlement that provides immediate, certain, and meaningful relief

to all Settlement Class Members. Accordingly, the second factor weighs in favor of finding

the Settlement fair, reasonable and adequate. Particularly because the demand for time on

the existing judicial system must be evaluated in determining the reasonableness of the

settlement, there can be no doubt about the adequacy of the present Settlement, which

provides reasonable benefits to the Settlement Class.

                     c.     The Stage of the Proceedings and Amount of Discovery
                            Completed Favor Approval.

       The stage of the proceedings and the extent of discovery completed is another factor

that is considered in determining the fairness of a proposed settlement. See Telectronics,

137 F. Supp. 2d at 1015; Kogan v. AIMCO Fox Chase, L.P., 193 F.R.D. 496, 502 (E.D.

Mich. 2000). Under this factor, the relevant inquiry is whether the plaintiff has obtained a

                                             12
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.339 Filed 10/06/20 Page 13 of 31




sufficient understanding of the case to gauge the strengths and weaknesses of the claims

and the adequacy of the settlement. See Nationwide, 2009 WL 8747486, at *5-6. The

parties need not have engaged in extensive discovery as long as they have engaged in

sufficient investigation of the facts to enable an intelligent appraisal of the settlement. See

id. at *5 (“[A]lthough the parties were able to negotiate the Settlement at a relatively early

stage of the proceedings, all of the parties had a ‘clear view of the strengths and weaknesses

of their cases.’”).

       Here, Class Counsel negotiated the Settlement with the benefit of targeted

discovery, including non-party discovery. Edelsberg Decl. ¶ 5. Specifically, Class Counsel

reviewed documents and electronic data regarding potential class members and the claims

and defenses in this matter. Id. Plaintiff also spent considerable time researching and

navigating Defendant’s numerous defenses. Edelsberg Decl. at ¶ 17. As such, Class

Counsel’s analysis and understanding of the legal obstacles positioned them to evaluate the

strengths and weaknesses of Plaintiff’s claims and Defendant’s defenses, as well as the

range and amount of damages that were potentially recoverable if the Action proceeded to

judgment on a class-wide basis. Edelsberg Decl. ¶ 6.

                      d. Plaintiff and the Class Still Faced Significant Obstacles to

                        Prevailing.

       The “likelihood and extent of any recovery from the defendants absent . . .

settlement” is another important factor in assessing the reasonableness of a settlement. In

re Domestic Air Transp. Antitrust Litig., 148 F.R.D. 297, 314 (N.D. Ga. 1993). “The

likelihood of success ... provides a gauge from which the benefits of the settlement must
                                              13
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.340 Filed 10/06/20 Page 14 of 31




be measured.” In re Gen. Tire & Rubber Co. Sec. Litig., 726 F.2d 1075, 1086 (6th Cir.

1984). As the Sixth Circuit noted:

              The fairness of each settlement turns in large part on the bona
              fides of the parties' legal dispute. Although this inquiry
              understandably does not require us to ‘decide the merits of the
              case or resolve unsettled legal questions,’ we cannot ‘judge the
              fairness of a proposed compromise’ without ‘weighing the
              plaintiff's likelihood of success on the merits against the
              amount and form of the relief offered in the settlement.’

UAW, 497 F.3d at 631 (citations omitted).

       Here, the Settlement is well within the range of reasonableness in light of the best

possible recovery and the substantial risks presented by this litigation. Class Counsel

believes that Plaintiff had a strong case against Defendant. Edelsberg Decl. ¶ 7. Even so,

Class Counsel are mindful that Defendant advanced significant defenses, including case

dispositive merits defenses and defenses to class certification that would have been

required to overcome in the absence of the Settlement. Id. This Action involved several

major litigation risks that loomed in the absence of settlement including, but not limited to,

class certification, a motion for summary judgment, Daubert motions, trial, as well as

appellate review following a final judgment. Id.

       Apart from the risks, continued litigation would have involved substantial delay and

expense, which further counsels in favor of Final Approval. Edelsberg Decl. ¶ 8. Given the

myriad risks attending these claims, as well as the certainty of substantial delay and

expense from ongoing litigation, the Settlement represents a fair compromise.

                     e.     The Opinions of Class Counsel and the Plaintiff Favor
                            Approval.

                                             14
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.341 Filed 10/06/20 Page 15 of 31




       Class Counsel strongly endorse the Settlement. Edelsberg Decl. ¶ 9. The Court

should defer to the judgment of the experienced counsel associated with the case, who have

assessed the relative risks and benefits of litigation. See, e.g., Int’l Union, United Auto.,

Aerospace, and Agric. Implement Workers of Am. v. Ford Motor Co., 2008 WL 4104329,

at *26 (E.D. Mich. Aug. 29, 2008) (“The endorsement of the parties' counsel is entitled to

significant weight, and supports the fairness of the class settlement.”); see also Dick v.

Sprint Commc'ns Co. L.P., 297 F.R.D. at 297.

       Class Counsel were well-positioned to evaluate the strengths and weaknesses of

Plaintiff’s claims, as well as the appropriate basis upon which to settle them. Edelsberg

Decl. ¶ 10. Each Settlement Class Member who timely files a valid Claim Form shall

automatically receive a cash distribution payable by check. The amount of each cash

distribution shall be determined by the following formula: Net Settlement Fund divided by

total number of Settlement Class Members = Settlement Fund Payment. Agreement ¶ 56.

Settlement Class Claimants will be sent their Settlement Fund Payments to the address they

submitted on their Claim Form no later than 45 days following the Effective Date. Id.

Settlement Class Members can continue to submit Claim Forms up and through fifteen

days after the Final Approval Hearing. Pursuant to the TCPA, while each injured

Settlement Class member could have received $500.00 for each violative message received

upon a successful verdict at trial, such a result was highly uncertain and would have

required years of litigation.

       As discussed above, Class Counsel claim extensive experience in complex litigation

involving similar cases before federal and state courts across a number of jurisdictions.
                                             15
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.342 Filed 10/06/20 Page 16 of 31




This expertise, the meticulous discovery explained above, and the time and effort devoted

to this settlement indicate that Class Counsel's opinion is entitled to great deference.

Moreover, the Settlement is endorsed by the Representative Plaintiff, who has agreed to

this Settlement Agreement.

              f.     The Reaction of Absent Class Members Favor Approval.

       The Court's analysis of a proposed settlement should consider the reaction of the

settlement class. “A certain number of ... objections are to be expected in a class action....

If only a small number of objections are received, that fact can be viewed as indicative of

the adequacy of the settlement.” In re Cardizem, 218 F.R.D. at 527; see also Dick v. Sprint

Commc'ns Co. L.P., 297 F.R.D. at 297.

       There has been no opposition to the Settlement, as not a single objection or opt-out

was filed to date. Edelsberg Decl. ¶ 12. This is another indication that the Settlement Class

is clearly satisfied with the Settlement.

                     g.      The Public Interest Favors Approval.

       “[T]here is a strong public interest in encouraging settlement of complex litigation

and class action suits because they are ‘notoriously difficult and unpredictable’ and

settlement conserves judicial resources.” In re Cardizem, 218 F.R.D. at 530 (quoting

Granada Inv., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir. 1992)); accord Ehrheart

v. Verizon Wireless, No. 08–4323, 2010 WL 2365867, at *3 (3d Cir. June 15, 2010)

(“Settlement agreements are to be encouraged because they promote the amicable

resolution of disputes and lighten the increasing load of litigation faced by the federal

courts.”); see also Dick v. Sprint Commc'ns Co. L.P., 297 F.R.D. at 297.
                                             16
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.343 Filed 10/06/20 Page 17 of 31




       Here, the public interest weights in favor of providing finality. Under the settlement

agreement Plaintiff, Class Members and Defendant are able to amicably resolve their

disputes. This Settlement furthers public policy by providing a substantial recovery to the

class members.

              3.     The Court Should Certify the Settlement Class.

       Plaintiff and Class Counsel respectfully request that the Court certify the Settlement

Class. “Confronted with a request for settlement-only class certification, a district court

need not inquire whether the case, if tried, would present intractable management problems

. . . for the proposal is that there be no trial.” Amchem Products, Inc. v. Windsor, 521 U.S.

591, 620 (1997).

       Certification under Rule 23(a) of the Federal Rules of Civil Procedure requires that

(1) the class is so numerous that joinder of all members is impracticable, (2) there are

questions of law or fact common to the class, (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class, and (4) the

representative parties will fairly and adequately protect the interests of the class. Under

Rule 23(b)(3), certification is appropriate if the questions of law or fact common to the

class members predominate over individual issues of law or fact and if a class action is

superior to other available methods for the fair and efficient adjudication of the

controversy. For the purpose of considering a settlement, all of the factors are satisfied.

       The numerosity requirement of Rule 23(a)(1) requires that a class be “so numerous

that joinder of all members is impracticable.” See Daffin v. Ford Motor Co, 458 F.3d 549,

552 (6th Cir. 2006) (explaining that “while there is no strict numerical test, substantial
                                             17
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.344 Filed 10/06/20 Page 18 of 31




numbers usually satisfy the numerosity requirement” (internal quotation marks omitted)).

Here the numerosity requirement of Rule 23(a) is satisfied because the Settlement Class

consists of approximately 11,426 individuals, and joinder of all such persons is

impracticable.

       “Commonality requires the plaintiff to demonstrate that the class members ‘have

suffered the same injury,’” and the plaintiff’s common contention “must be of such a nature

that it is capable of class wide resolution – which means that determination of its truth or

falsity will resolve an issue that is central to the validity of each one of the claims in one

stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). For commonality,

“there need only be one question common to the class, so long as the resolution of that

question will advance the litigation.” Philips v. Philip Morris Cos. Inc., 298 F.R.D. 355,

363 (N.D. Ohio 2014) (internal quotation marks and alteration omitted). Here, the

commonality requirement is readily satisfied. There are multiple questions of law and fact

that are common to the Settlement Class, that are alleged to have injured all Settlement

Class members in the same way, and that would generate common answers.

       For similar reasons, Plaintiff’s claims are reasonably coextensive with those of the

absent class members, such that the Rule 23(a)(3) typicality requirement is satisfied.

Typicality is designed to assess “whether a sufficient relationship exists between the injury

to the named plaintiff and the conduct affecting the class, so that the court may properly

attribute a collective nature to the challenged conduct.” Sprague v. Gen. Motors Corp., 133

F.3d 388, 399 (6th Cir. 1998) (citing In re Am. Med. Sys., Inc., 75 F.3d 1069 (6th Cir.

1996)). Plaintiff is typical of absent Settlement Class members because he received a
                                             18
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.345 Filed 10/06/20 Page 19 of 31




violative communication and suffered the same injuries as them and because they will all

benefit from the relief achieved.

       Plaintiff and Class Counsel satisfy the adequacy of representation requirement

under Rule 23(a)(4), which “serves to uncover conflicts of the interest between named

parties and the class they seek to represent.” Amchem Prods., 521 U.S. at 625. Rule 23(a)(4)

ensures that the named representatives “will fairly and adequately protect the interests of

the class.” Adequacy has two components: “1) [T]he representative must have common

interests with unnamed members of the class, and 2) it must appear that the representatives

will vigorously prosecute the interests of the class through qualified counsel.” Vassalle v.

Midland Funding, LLC, 708 F.3d 747, 757 (6th Cir. 2013) (alteration in original)).

Plaintiff’s interests are coextensive with, not antagonistic to, the interests of the Settlement

Class, because Plaintiff and the absent Settlement Class members have the same interest in

the relief afforded by the Settlement, and the absent Settlement Class members have no

diverging interests. Further, Plaintiff and the Settlement Class are represented by qualified

and competent Class Counsel who have extensive experience and expertise prosecuting

complex class actions.

       Certification of the Settlement Class is further appropriate because the questions of

law or fact common to members of the Settlement Class predominate over any questions

affecting only individual members. See Fed. R. Civ. P. 23(b)(3). To satisfy predominance,

“a plaintiff must establish that the issues in the class action that are subject to generalized

proof, and thus applicable to the class as a whole, . . . predominate over those issues that

are subject to individualized proof.” Beattie v. CenturyTel, Inc., 511 F.3d 554, 564 (6th
                                              19
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.346 Filed 10/06/20 Page 20 of 31




Cir. 2007) (internal quotation marks omitted). “The fact that a defense may arise or may

affect different class members differently does not compel a finding that individual issues

predominate over common ones.” Id. (internal quotation marks omitted); see also Amgen

Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 469 (2013) (“Rule 23(b)(3),

however, does not require a plaintiff seeking class certification to prove that every element

of her claim is susceptible to classwide proof.” (internal quotation marks and alterations

omitted)). Plaintiff readily satisfies the Rule 23(b)(3) predominance requirement because

liability questions common to all Settlement Class members substantially outweigh any

possible issues that are individual to each Settlement Class member. The necessity for the

court to deal with any individual issues in the litigation context is also attenuated in the

settlement context. Further, resolution of thousands of claims in one action is far superior

to individual lawsuits, because it promotes consistency and efficiency of adjudication. See

Fed. R. Civ. P. 23(b)(3). For these reasons, the Court should certify the Settlement Class.

       Based on the foregoing, the Settlement is fair, adequate and reasonable.

III.   APPLICATION FOR SERVICE AWARD

       Pursuant to the Settlement, Class Counsel respectfully request, and Defendant does

not oppose, a Service Award for the Class Representative in the amount of $5,000.00.

Incentive awards are fairly typical in class action cases. See 4 William B. Rubenstein et al.,

Newberg on Class Actions § 11:38 (4th ed. 2008). “Incentive awards are typically awards

to class representatives for their often extensive involvement with a lawsuit.” Hadix v.

Johnson, 322 F.3d 895, 897 (6th Cir. 2003). “Incentive awards are efficacious ways of

encouraging members of a class to become class representatives and rewarding individual
                                             20
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.347 Filed 10/06/20 Page 21 of 31




efforts taken on behalf of the class.” Id.

       District courts in the Sixth Circuit have considered the following factors in

determining whether to approve incentive awards for class representatives:

              (1) the action taken by the Class Representatives to protect the
              interests of Class Members and others and whether these
              actions resulted in a substantial benefit to Class members; (2)
              whether the Class Representatives assumed substantial direct
              and indirect financial risk; and (3) the amount of time and
              effort spent by the class Representatives in pursuing the
              litigation.

Enterprise Energy Corp. v. Columbia Gas Transmission Corp., 137 F.R.D. 240, 250 (S.D.

Ohio 1991).

       These factors, as applied to this Action, demonstrate the reasonableness of the

requested Service Award to Plaintiff. Plaintiff provided assistance that enabled Class

Counsel to successfully prosecute the Action including submitting to interviews with Class

Counsel, reviewing all material filings, including approving the Agreement. Edelsberg

Decl. ¶ 13.

       The Service Award of $5,000.00 is less than 0.005% of the Settlement Fund, a ratio

that falls well below the range of what has been deemed to be reasonable. See, e.g.,

Enterprise Energy, 137 F.R.D. at 251 (approving service awards totaling $300,000, or

0.56% of a $56.6 million settlement). The Service Award requested here is reasonable.

IV.    APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES

       Pursuant to the Agreement and the Notices, and consistent with recognized class

action practice and procedure, Class Counsel respectfully request an award of attorneys’

fees of 35% of the Settlement Fund and costs and expenses in the amount of $15,491.79.
                                             21
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.348 Filed 10/06/20 Page 22 of 31




Edelsberg Decl. ¶ 14. Class Counsel and Defendant negotiated and reached agreement

regarding attorneys’ fees and costs only after reaching agreement on all other material

Settlement terms. Id. at ¶ 3. The requested fee is within the range of reason under the

factors listed in Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir. 1974).

For the reasons detailed herein, Class Counsel submit that the requested fee is appropriate,

fair and reasonable and respectfully requests that it be approved by the Court.

       A.     The Law Awards Class Counsel Fees from the Common Fund Created
              Through Counsels’ Efforts.

       “[I]t is well established that ‘a lawyer who recovers a common fund for the benefit of

persons other than himself or his client is entitled to a reasonable attorney’s fee from the fund

as a whole.’” In re Cardizem, 218 F.R.D. at 531-32 (Edmunds, J.) (quoting Boeing Co. v.

Van Gemert, 444 U.S. 472, 478 (1980)). In common fund cases, the Sixth Circuit has held

that “a court must make sure that counsel is fairly compensated for the amount of work done

as well as for the results achieved.” Rawlings v. Prudential-Bache Props., Inc., 9 F.3d 513,

516 (6th Cir. 1993). The standard for an award of attorneys’ fee in common fund cases in

the Sixth Circuit is that they be “reasonable under the circumstances.” Id.; see In re

Cardizem, 218 F.R.D. at 531.

       B.     The Court Should Award A Percentage of the Common Fund.

       Although the Sixth Circuit has granted trial courts the discretion to utilize either the

lodestar or the percentage-of-the-fund method when awarding attorney fees (Rawlings, 9

F.3d at 516), courts within the Sixth Circuit have recognized the clear trend “‘toward

adoption of a percentage of the fund method’ in common fund cases.” In re Se. Milk Antitrust

                                              22
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.349 Filed 10/06/20 Page 23 of 31




Litig., No. 2:07-CV 208, 2013 WL 2155387, at *2 (E.D. Tenn. May 17, 2013).

       Courts in this Circuit prefer the percentage method of awarding attorneys’ fees

because it eliminates disputes about the reasonableness of rates and hours, conserves judicial

resources, and aligns the interests of class counsel and the class members. See Rawlings, 9

F.3d at 515; Shane Grp., Inc. v. Blue Cross Blue Shield of Michigan, No. 10-CV-14360, 2015

WL 1498888, at *15 (E.D. Mich. Mar. 31, 2015); Hillson v. Kelly Servs. Inc., 2017 WL

3446596, at *2 (E.D. Mich. Aug. 11, 2017) (stating that “[t]he percentage-of-recovery

approach is ‘easy to calculate’ and ‘establishes reasonable expectations on the part of

plaintiffs’ attorneys[.]’”); In re Packaged Ice Antitrust Litig., 08-MDL-01952, 2011 WL

6209188, at *16 (E.D. Mich. Dec. 13, 2011); Delphi, 248 F.R.D. at 502. It also “more

accurately reflects the result achieved” and “has the virtue of reducing the incentive for

plaintiffs’ attorneys to over-litigate or ‘churn’ cases.” In re Skelaxin (Metaxalone) Antitrust

Litig., 2014 WL 2946459, *1 (E.D. Tenn. Jun. 30, 2014) (citations omitted). In other words,

the percentage-of-the-fund method “‘provides a powerful incentive for the efficient

prosecution and early resolution of litigation.’” Se. Milk, 2013 WL 2155387, at *2 (quoting

Wal–Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir.2005)).

       District courts in this Circuit—and this District—have virtually uniformly shifted to

the percentage method in awarding fees in common fund cases. See Skelaxin, 2014 WL

2946459, at *1 (“The Court recognizes that the trend in ‘common fund cases has been toward

use of the percentage method.’”); In re Cardizem, 218 F.R.D. at 532 (courts in the Sixth

Circuit have “indicated a preference for the percentage-of-the-fund method in common fund

cases”); Delphi, 248 F.R.D. at 502; In re Cardinal Health Inc. Sec. Litig., 528 F. Supp. 2d
                                             23
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.350 Filed 10/06/20 Page 24 of 31




752, 764 (S.D. Ohio 2007); Packaged Ice Antitrust Litig., 2011 WL 6209188, at *17; Swigart

v. Fifth Third Bank, No. 1:11- CV-88, 2014 WL 3447947, at *5 (S.D. Ohio July 11, 2014);

N.Y.S. Teachers’ Ret. Sys. v. Gen. Motors Co., 315 F.R.D. 226, 243 (E.D. Mich. 2016) (“the

percentage of the fund method more accurately reflects the results achieved.”); Fournier v.

PFS Invs., Inc., 997 F. Supp. 828, 831-32 (E.D. Mich. 1998) (“[M]any courts have strayed

from using lodestar in common fund cases and moved towards the percentage of the fund

method which allows for a more accurate approximation of a reasonable award for fees.”).

The percentage of the fund approach has likewise been endorsed in the First, Second, Third,

Seventh, Eighth, Ninth, Tenth, Eleventh, and District of Columbia Circuits. 3 As the Sixth

Circuit has observed, “[t]he percentage of the fund method has a number of advantages: it is

easy to calculate; it establishes reasonable expectations on the part of plaintiffs’ attorneys as

to their expected recovery; and it encourages early settlement, which avoids protracted

litigation.” Rawlings, 9 F.3d at 516.

       The lodestar method, on the other hand, “has been criticized for being too time-

consuming of scarce judicial resources,” as it requires that courts “pore over time sheets,

arrive at a reasonable hourly rate, and consider numerous factors in deciding whether to

award a multiplier.” Id. at 516-17. Moreover, “[w]ith the emphasis it places on the number



3
  In re Thirteen Appeals, 56 F.3d at 307; Goldberger v. Integrated Resources, Inc., 209 F.3d 43,
50 (2d Cir. 2000); In re General Motors Corp., Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55
F.3d 768, 821 (3d Cir. 1995); Matter of Continental Illinois Sec.Litig., 962 F.2d 566, 567 (7th Cir.
1992) (as amended on denial of motions for rehearing and clarification); Johnston v. Comerica
Mortg. Corp., 83 F.3d 241, 244-46 (8th Cir. 1996); Six (6) Mexican Workers v. Arizona Citrus
Growers, 904 F.2d 1301, 1311 (9th Cir. 1990); Brown v. Phillips Petroleum Co., 838 F.2d 451,
456 (10th Cir. 1988); Swedish Hosp. Corp. v. Shalala, 1 F.3d 1261, 1271 (D.C. Cir. 1993); Camden
I Condominium Ass’n, Inc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991).
                                                24
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.351 Filed 10/06/20 Page 25 of 31




of hours expended by counsel rather than the results obtained, it also provides incentives for

overbilling and the avoidance of early settlement.” Id. at 517; see also Manual for Complex

Litigation (Third) § 24.12 at 189 (West 1995). Thus, there has been a “‘trend towards

adoption of a percentage-of-the-fund method in [common fund] cases.’” Delphi, 248 F.R.D.

at 502 (quoting Rawlings, 9 F.3d at 516-517).

       Respectfully, the Court should employ the percentage of the fund method here.

       C.     A Review of the Sixth Circuit Factors Confirms that the Requested Fee
              is Fair and Reasonable

       District courts have the discretion to select the particular method of calculation,

but must articulate the "reasons for 'adopting a particular methodology and the factors

considered in arriving at the fee.'" Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269,

280 (6th Cir. 2016).

       Often, but by no means invariably, the explanation will address these factors:
       "(1) the value of the benefit rendered to the plaintiff class; (2) the value of
       the services on an hourly basis; (3) whether the services were undertaken on
       a contingent fee basis; (4) society's stake in rewarding attorneys who produce
       such benefits in order to maintain an incentive to others; (5) the complexity
       of the litigation; and (6) the professional skill and standing of counsel
       involved on both sides."

Gascho v. Glob. Fitness Holdings, LLC, 822 F.3d 269, 280 (6th Cir. 2016) (quoting

Moulton v. U.S. Steel Corp., 581 F.3d 344, 352 (6th Cir. 2009)). “[I]n common-fund

cases, we require ‘only that awards of attorney's fees’ ‘be reasonable under the

circumstances.’” Moulton v. United States Steel Corp., 581 F.3d 344, 352 (6th Cir. 2009)

(quoting Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513, 516 (6th Cir. 1993)).

       A “reasonable” fee in common-fund cases “typically rang[es] from 20 to 50 percent

                                             25
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.352 Filed 10/06/20 Page 26 of 31




of the fund.” In re Rio Hair Naturalizer Prod. Liab. Litig., 1996 WL 780512, at *16 (E.D.

Mich. Dec. 20, 1996); In re S. Ohio Corr. Facility, 173 F.R.D. 205, 217 (S.D. Ohio 1997)

(“Typically, the percentage awarded ranges from 20 to 50 percent of the common fund

created.”); Simpson v. Citizens Bank, 2014 WL 12738263, at *6 (E.D. Mich. Jan. 31, 2014)

(“[D]istrict courts in the Sixth Circuit begin with a ‘benchmark percentage’ ranging

between 20-50%”) (citing In re Cincinnati Gas & Elec. Co. Sec. Litig., 643 F. Supp. 148,

150 (S.D. Ohio 1986)).

       In this case, while the Settlement Agreement allows Class Counsel to seek up to

40% of the fund, Class Counsel requests 35%. Each of the relevant factors supports the

requested fee award, and as such, the Court should find a fee award of 35% reasonable.

              1.     The Value of the Benefit Rendered to the Settlement Class
                     Supports the Requested Fee.

       Courts consistently recognize that the result achieved is the primary factor to be

considered in making a fee award. See Delphi, 248 F.R.D. at 503; In re DPL Inc., Sec.

Litig., 307 F. Supp. 2d 947, 951 (S.D. Ohio 2004). Given the significant litigation risks

Class Counsel faced, the Settlement represents a successful result. Rather than facing years

of costly and uncertain litigation, each Settlement Class Member is entitled to claim a cash

benefit which shall be determined by the following formula: Net Settlement Fund divided

by total number of Settlement Class Members = Settlement Fund Payment. Edelsberg Decl.

¶ 23. Without such a class action, small individual claimants would lack the resources to

litigate a case of this magnitude. Attorneys who take on class action matters serve as a

benefit to society and the judicial process by enabling such small claimants to pool their

                                            26
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.353 Filed 10/06/20 Page 27 of 31




claims and resources.

              3.     Class Counsel’s Considerable Risk to Pursue This Action on a
                     Pure Contingency Basis Supports the Requested Fee.

       In undertaking to prosecute this case on a contingent fee basis, Class Counsel

assumed a significant risk of nonpayment or underpayment. Edelsberg Decl. ¶ 27. That risk

warrants an appropriate fee.

       Public policy concerns–in particular, ensuring the continued availability of

experienced and capable counsel to represent classes of injured plaintiffs holding small

individual claims–support the requested fee. Edelsberg Decl. ¶ 28. The progress of the

Action to date shows the inherent risk faced by Class Counsel in accepting and prosecuting

the Action on a contingency fee basis. Despite Class Counsel’s effort in litigating this

Action, Class Counsel remain completely uncompensated for the time invested in the

Action, in addition to the expenses Class Counsel advanced. Edelsberg Decl. ¶ 29. There

can be no dispute that this case entailed substantial risk of nonpayment for Class Counsel.

This supports a finding that the fee request is reasonable. See id.; Stanley v. U.S. Steel Co.,

No. 04-74654, 2009 WL 4646647, at *3 (E.D. Mich. Dec. 8, 2009) (“A contingency fee

arrangement often justifies an increase in the award of attorneys’ fees.”).

              4.     Society’s Stake in Rewarding Attorneys who Enforce the TCPA
                     Laws Supports the Requested Fee.

       Given the significant litigation risks Class Counsel faced, the Settlement represents

a successful result. Rather than facing years of costly and uncertain litigation, each

Settlement Class Member is entitled to claim a cash benefit which shall be determined by

the following formula: Net Settlement Fund divided by total number of Settlement Class
                                              27
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.354 Filed 10/06/20 Page 28 of 31




Members = Settlement Fund Payment. Agreement. Edelsberg Decl. ¶ 23. Therefore,

society has a stake in rewarding attorneys who enforce these violations and obtain a

successful result for their class members.

              5.     The Complexity of the Litigation Supports the Requested Fee.

       The Settlement is particularly noteworthy given the combined litigation risks.

Edelsberg Decl. ¶ 24. As discussed, Defendant raised substantial and meritorious defenses.

Prosecuting the Action was risky from the outset. Edelsberg Decl. ¶ 25. Defendant was

confident in their opposition to Plaintiff’s claims. The Settlement Fund obtained through

the Settlement is substantial, given the complexity of the litigation and the significant risks

and barriers that loomed in the absence of Settlement. Any of these risks could easily have

impeded, if not altogether derailed, Plaintiff’s and the Settlement Class’s successful

prosecution of these claims.

       The recovery achieved by this Settlement must be measured against the fact that any

recovery by Plaintiff and Settlement Class Members through continued litigation could

only have been achieved if: (i) Plaintiff was able to certify a class and establish liability

and damages at trial; and (ii) the final judgment was affirmed on appeal. The Settlement is

an extremely fair and reasonable recovery for the Settlement Class in light of Defendant’s

defenses, and the challenging and unpredictable path of litigation Plaintiff and the certified

class would have faced absent the Settlement. Edelsberg Decl. ¶ 26.

       This Court witnessed the quality of Class Counsel’s legal work, which conferred a

substantial benefit on the Settlement Class in the face of significant litigation obstacles.


                                              28
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.355 Filed 10/06/20 Page 29 of 31




Class Counsel’s work required the acquisition and analysis of a significant amount of

factual and legal information.

       In any given case, the skill of legal counsel should be commensurate with the

novelty and complexity of the issues, as well as the skill of the opposing counsel. Litigation

of this Action required counsel trained in class action law and procedure as well as the

specialized issues presented here, such as analyzing class certification and navigating case

dispositive merits issues. Class Counsel possess these attributes, and their participation

added value to the representation of this Settlement Class. Edelsberg Decl. ¶ 21.

              6.      The Professional Skill and Standing of Counsel Supports the
                      Request Fee.

       The skill and experience of counsel on both sides of the “v” is a factor courts may

consider in determining a reasonable fee award. E.g, Polyurethane Foam, 2015 WL

1639269 at * 7. The Court, in appointing Shamis & Gentile, P.A., Edelsberg Law, P.A.,

Hiraldo, P.A., Eisenband Law, P.A., and IJH Law as Class Counsel, recognized that they

have the requisite skill and experience in class action litigation to serve effectively in these

roles. Prosecuting and settling these claims demanded considerable time and labor, making

this fee request reasonable. Edelsberg Decl. ¶ 15. Class Counsel devoted substantial time

to investigating the claims against Defendant. Id. at ¶ 16. Class Counsel also expended

resources researching and developing the legal claims at issue. Id. at ¶ 17. Time and

resources were also dedicated to conducting formal discovery. Id. at ¶ 18.

        Settlement negotiations consumed further time and resources. Edelsberg Decl. ¶

19. The initial mediation session required substantial preparation and document review.

                                              29
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.356 Filed 10/06/20 Page 30 of 31




Finally, significant time was devoted to negotiating and drafting of the Agreement and the

preliminary approval process, and to all actions required thereafter pursuant to the

preliminary approval order. All of this work consumed a substantial amount of time. Id.

All told, Class Counsel’s coordinated work paid dividends for the Settlement Class. Each

of the above-described efforts was essential to achieving the Settlement before the Court.

Edelsberg Decl. ¶ 20. The time and resources devoted to this Action readily justify the

requested fee.

      In evaluating the quality of representation by Class Counsel, the Court should also

consider opposing counsel. Throughout the litigation, Defendant was represented by

professional, capable counsel. They were worthy, highly competent adversaries. Edelsberg

Decl. ¶ 22

      Consequently, the attorneys’ fee requested here is appropriate and should be

awarded.

V.     CONCLUSION

      Plaintiff and Class Counsel respectfully request that this Court: (1) grant Final

Approval to the Settlement and enter the proposed order attached as Exhibit D; (2) certify

for settlement purposes the Settlement Class pursuant to Federal Rules of Civil Procedure

23(a), 23(b)(3), and 23(e); (3) appoint Plaintiff as Class Representative; (4) appoint as

Class Counsel the law firms and attorneys listed in paragraph 5 of the Agreement; (5)

approve the requested Service Award in the amount of $5,000.00 for the Plaintiff; (6)

award Class Counsel attorneys’ fees in the amount of 35% of the Settlement Fund and costs


                                           30
Case 2:19-cv-12368-LVP-RSW ECF No. 36, PageID.357 Filed 10/06/20 Page 31 of 31




in the amount of $15,491.79; and (7) enter Final Judgment dismissing the Action with

prejudice. Counsel for Defendant has no opposition to this motion.


Dated: October 6, 2020.


 /s/ Ignacio J. Hiraldo, Esq.

 IJH LAW                                     Steven K. Mamat
 Ignacio J. Hiraldo, Esq.                    Flood, Lanctot, Connor & Stablein,
 Florida Bar No. 0056031                     PLLC
 Washington, DC Bar No. 485610               401 N. Main Street
 1200 Brickell Ave Suite 1950                Royal Oak, MI 48067
 Miami, FL 33131
 Email: ijhiraldo@ijhlaw.com
 Telephone: 786.496.4469


 HIRALDO P.A.                                EISENBAND LAW, P.A.
 Manuel S. Hiraldo                           Michael Eisenband
 Florida Bar No. 030380                      Florida Bar No. 94235
 401 E. Las Olas Boulevard Suite 1400        515 E. Las Olas Boulevard, Suite 120
 Ft. Lauderdale, Florida 33301               Ft. Lauderdale, Florida 33301
 Email: mhiraldo@hiraldolaw.com              MEisenband@Eisenbandlaw.com
 Telephone: 954-400-4713                     Telephone: 954.533.4092


 SHAMIS & GENTILE, P.A.                      EDELSBERG LAW, PA
 Andrew J. Shamis                            Scott Edelsberg, Esq.
 Florida Bar No. 101754                      scott@edelsberglaw.com
 ashamis@shamisgentile.com                   20900 NE 30th Ave, #417
 14 NE 1st Avenue, Suite 400                 Aventura, FL 33180
 Miami, Florida 33132                        Telephone: 305-975-3320
 (t) (305) 479-2299




                                           31
